Opinion issued February 18, 2016




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-15-01107-CV
                             ———————————
                      IN RE REFUGIO VELA, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Refugio Vela, Jr., has filed a petition for a writ of mandamus,

contending that the Harris County District Clerk has not performed his ministerial

duties to receive and file papers, respond to correspondence, or “transmit documents

to be served” in the trial court proceeding.1


1
      The respondent is the Honorable Chris Daniel, Harris County District Clerk. The
      underlying proceeding is cause number 2015-32658, Refugio Vela, Jr. v. Center
      Point Energy, in the 190th District Court of Harris County.
      This Court does not have jurisdiction to grant relator’s requested relief. By

statute, we have the authority only to issue a writ of mandamus against a district

court judge or a county court judge within the Court’s jurisdiction, and may issue all

writs necessary to enforce this Court’s appellate jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a)–(b) (West 2004). We do not have jurisdiction to issue a writ of

mandamus against a district clerk except to protect our jurisdiction. See In re Smith,

263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding) (citing

In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding)).

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                  PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.




                                          2